                 Case 20-11441-BLS             Doc 242        Filed 08/10/20        Page 1 of 7




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

TEMPLAR ENERGY LLC, et al.,1                                 Case No. 20-11441 (BLS)

                                   Debtors.                  (Jointly Administered)



                                      CERTIFICATE OF SERVICE

      I, Robert Miller, depose and say that I am employed by Kurtzman Carson Consultants
LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned case.

        On August 4, 2020, at my direction and under my supervision, employees of KCC caused
to be served the following document via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

            Final Decree Closing Certain Cases and Amending Caption of Remaining Case
             [Docket No. 232]

Dated: August 10, 2020

                                                              /s/ Robert Miller
                                                              Robert Miller
                                                              KCC
                                                              222 N Pacific Coast Highway, 3rd Floor
                                                              El Segundo, CA 90245
                                                              Tel 310.823.9000




         1
                  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Templar Energy LLC (4719), TE Holdcorp, LLC (6730), TE Holdings, LLC (3115), TE
Holdings II, LLC (N/A), Templar Operating LLC (0810), Templar Midstream LLC (3275), and TE Holdings
Management LLC (7467). The address of the Debtors’ corporate headquarters is 4700 Gaillardia Parkway, Suite
200, Oklahoma City, Oklahoma 73142.
Case 20-11441-BLS   Doc 242   Filed 08/10/20   Page 2 of 7




                    Exhibit A
                                   Case 20-11441-BLS                     Doc 242           Filed 08/10/20                Page 3 of 7
                                                                                Exhibit A
                                                                              Core/2002 List
                                                                         Served via Electronic Mail


             Description                               Company                                   Notice Name                                    Email
  Counsel for Tapstone Energy,
  LLC                                  Akin Gump Strauss Hauer & Feld LLP          Daniel I. Fisher                          dfisher@akingump.com
  Counsel for Tapstone Energy,                                                                                               dfisher@akingump.com;
  LLC                                  Akin Gump Strauss Hauer & Feld LLP          Daniel I. Fisher and Benjamin L. Taylor   taylorb@akingump.com
  Counsel for Tapstone Energy,
  LLC                                  Akin Gump Strauss Hauer & Feld LLP          Sarah L. Schultz                          sschultz@akingump.com
  Counsel for Reign Operating LLC      Ashby & Geddes, P.A.                        Ricardo Palacio                           rpalacio@ashbygeddes.com
  30 Largest Unsecured Creditor        Automotive Rentals, Inc.                    Brent Davis, District Sales Manager       bdavis@arifleet.com
  30 Largest Unsecured Creditor        Championx U.S. 3 Inc                        Caleb Roberts, District Manager           caleb.roberts@championx.com
  30 Largest Unsecured Creditor        Contango Resources Inc                      Wilkie S. Colyer, CEO                     WColyer@contango.com
  30 Largest Unsecured Creditor        Corlena Oil Company                         W. Jeff Chestnut, Partner                 jeff@corlena.com
                                                                                   Ron Foster, Regional Sales Manager –
  30 Largest Unsecured Creditor        CSI Compressco LP                           Mid-Con                                   RFoster@compressco.com
  DE AG Office                         Delaware Attorney General                   Matthew Denn                              attorney.general@state.de.us
  DE DOJ                               Delaware Dept of Justice                    Attn Bankruptcy Dept                      attorney.general@state.de.us
  DE Secretary of State                Delaware Secretary of State                 Franchise Tax                             dosdoc_bankruptcy@state.de.us
  DE State Treasury                    Delaware State Treasury                                                               statetreasurer@state.de.us
  30 Largest Unsecured Creditor        Elynx Technologies LLC                      Carson Bryant, Account Executive          carson.bryant@elynxtech.com
  30 Largest Unsecured Creditor        Enerflex Energy Systems, Inc.               Robert Mitchell, AGC                      rmitchell@enerflex.com
  30 Largest Unsecured Creditor        Flowco Production Solutions                 Susan Horton, CFO                         accounting@flowcosolutions.com
                                                                                   George H. Solich, President & Chief
  30 Largest Unsecured Creditor        Fourpoint Energy LLC                        Executive Officer                         gsolich@fourpointenergy.com
                                                                                   Derek Hawkins, Managing Member
  30 Largest Unsecured Creditor      H2O Transports LLC                            (President)                               derekhawkins@h2otransports.com
  30 Largest Unsecured Creditor      Halcyon Equipment, LLC                        Mike Shores                               mike@shorescompany.com
                                     Hall, Estill, Hardwick, Gable, Golden and
  Counsel for Reign Operating LLC Nelson, P.C.                                 Larry G. Ball                                 lball@hallestill.com
                                                                               Leisha Archie, Executive Director -
  30 Largest Unsecured Creditor      IHS Global Inc                            Energy Sales                                  Leisha.Archie@ihsmarkit.com
  IRS                                Internal Revenue Service                  Attn Susanne Larson                           SBSE.Insolvency.Balt@irs.gov
  Counsel for Western Association
  of Fish and Wildlife Association   J. Patrick Mensching                      Two West Second Street, Suite 700             pmensching@dsda.com
  30 Largest Unsecured Creditor      Jacam Chemicals 2013, LLC                 Vern Disney, President                        vern.disney@catalystoilfield.com
  30 Largest Unsecured Creditor      JGR Oilfield Services LLC                 John Rivero                                   JGRoilfield@hotmail.com
  30 Largest Unsecured Creditor      J-W Power Company                         Pam Barnhart, SVP Administration              pbarnhart@jwenergy.com
  30 Largest Unsecured Creditor      LDI LLC                                   Ross Donahue, Member Chairman                 ldillctrucking@yahoo.com
  Counsel for Tapstone Energy,       McAfee & Taft A Professional
  LLC                                Corporation                               Jeremy M. Black                               jeremy.black@mcafeetaft.com
  Counsel for J-W Power Company Miller Mentzer Walker, P.C.                    Julie A. Walker                               jwalker@milmen.com
  30 Largest Unsecured Creditor      Momentum Transports, LLC                  Clay Brooks, Manager                          cbrooks@momentum-transports.com
  Counsel to Bank of America, N.A.,                                                                                          amy.kyle@morganlewis.com;
  as DIP Agent and Prepetition RBL                                             Amy L. Kyle, Andrew J. Gallo and              andrew.gallo@morganlewis.com;
  Agent                              Morgan, Lewis & Bockius LLP               Christopher L. Carter                         christopher.carter@morganlewis.com
  Counsel for J-W Power Company Morris James LLP                               Stephen M. Miller                             smiller@morrisjames.com
  30 Largest Unsecured Creditor      Netherland, Sewell & Associates, Inc.     Lauren Vernon, Vice President                 lvernon@nsai-petro.com
  30 Largest Unsecured Creditor      O&B Tank Company, Inc.                    Andrew Skipper, General Manager               andrewobtank@gmail.com
  Counsel for the Railroad
  Commission of Texas and the
  Unclaimed Property Division of the
  Texas Comptroller of Public                                                                                                jason.binford@oag.texas.gov;
  Accounts                           Office of the Attorney General of Texas   Bankruptcy & Collections Division             casey.roy@oag.texas.gov
                                     Office of the United States Trustee
  US Trustee for District of DE      Delaware                                  Jane Leamy, Esq.                              jane.m.leamy@usdoj.gov

  30 Largest Unsecured Creditor        Oilfield Labs of America                    Robert Mitchell, Chief Technology Officer Robert.mitchell@oilfieldloa.com
  Counsel for Galena Park              Perdue, Brandon, Fielder, Collins & Mott,
  Independent School District          L.L.P.                                      1235 North Loop West                      osonik@pbfcm.com
  30 Largest Unsecured Creditor        Perfex Chemical Solutions LLC               Cody Williams, President                  cwilliams@perfexservices.com
  30 Largest Unsecured Creditor        Polaris Operating LLC                       Mike Christe, CEO                         Mike@polarisoperating.com
  Counsel for PAC Production
  Company, Kerry B. Rice, Inc.,                                                    Shanti M. Katona and Stephen J.         skatona@polsinelli.com;
  Cattalo, Ltd. and John R. Buckthal   Polsinelli PC                               Astringer                               sastringer@polsinelli.com
                                                                                                                           csamis@potteranderson.com;
  Counsel for Tapstone Energy,                                                     Christopher M. Samis, L. Katherine Good kgood@potteranderson.com;
  LLC                                  Potter Anderson & Corroon LLP               and Aaron H. Stulman                    astulman@potteranderson.com
  30 Largest Unsecured Creditor        Precision Compression LLC                   Ryan Benge, VP of Sales & Marketing     ryanb@precisioncompression.com
  30 Largest Unsecured Creditor        Presidio MPO LLC                            Will Ulrich, Co-CEO                     will@presidiopetroleum.com
  Counsel to Bank of America, N.A.,
  as DIP Agent and Prepetition RBL                                                                                           collins@rlf.com; steele@rlf.com;
  Agent                                Richards, Layton & Finger, P.A.             Mark D. Collins                           queroli@rlf.com


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 1 of 2
                                   Case 20-11441-BLS                   Doc 242             Filed 08/10/20              Page 4 of 7
                                                                               Exhibit A
                                                                             Core/2002 List
                                                                        Served via Electronic Mail


           Description                                Company                                    Notice Name                                    Email
  SEC Regional Office                  Securities & Exchange Commission            G Jeffrey Boujoukos Regional Director       philadelphia@sec.gov
  SEC Headquarters                     Securities & Exchange Commission            Secretary of the Treasury                   SECBankruptcy-OGC-ADO@SEC.GOV
                                       Securities & Exchange Commission NY
  SEC Regional Office                  Office                                      Andrew Calamari Regional Director           bankruptcynoticeschr@sec.gov
  Counsel for Donna Kim Flowers,
  Mitchell Kirk Flowers, James Roy
  Flowers, Jo Lynn Flowers
  Rowland, Timothy Earl Flowers,
  Mary Lynn Flowers and Autumn
  Lynn Flowers                     Snow Spence Green LLP                           Ross Spence                                 ross@snowspencelaw.com
  30 Largest Unsecured Creditor    Territory Resources LLC                         Sean Morgan, CFO                            ownerrelations@territoryllc.com
                                                                                   c/o Perdue, Brandon, Fielder, Collins and
  Counsel for Texas Taxing Entities Texas Taxing Entities                          Mott, LLP                                   amabkr@pbfcm.com
  Counsel for Zarvona III-A, L.P.   The Bifferato Firm, P.A.                       Ian Connor Bifferato                        cbifferato@tbf.legal
                                                                                                                               jpowell@delawarefirm.com;
  Counsel for the Bivens Family        The Powell Firm, LLC                        Jason C. Powell and Thomas Reichert         treichert@delawarefirm.com
  30 Largest Unsecured Creditor        Transzap, Inc.                              James Gattis, Senior Account Director       james.gattis@enverus.com
  Counsel for PAC Production
  Company, Kerry B. Rice, Inc.,
  Cattalo, Ltd. and John R. Buckthal   Underwood                                   Roger Cox                                   roger.cox@uwlaw.com
  US Attorneys Office                  US Attorney for Delaware                    David C. Weiss                              usade.ecfbankruptcy@usdoj.gov
  30 Largest Unsecured Creditor        USA Compression Partners, LP                Eric D. Long, CEO                           elong@usacompression.com
                                       Western Association of Fish and Wildlife
  30 Largest Unsecured Creditor        Agencies                                    J. Patrick Mensching                        pmensching@dsda.com




In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 2 of 2
Case 20-11441-BLS   Doc 242   Filed 08/10/20   Page 5 of 7




                    Exhibit B
                                                       Case 20-11441-BLS                   Doc 242          Filed 08/10/20              Page 6 of 7
                                                                                                  Exhibit B
                                                                                               Core/2002 List
                                                                                          Served via First Class Mail

          Description                       Company                         Notice Name                          Address1                   Address2      Address3            City    State      Zip
Counsel for Tapstone Energy,       Akin Gump Strauss Hauer &
LLC                                Feld LLP                        Daniel I. Fisher                  One Bryant Park                                                 New York        NY       10036
                                                                   Brent Davis, District Sales
30 Largest Unsecured Creditor      Automotive Rentals, Inc.        Manager                           4001 Leadenhall Road                                            Mount Laurel    NJ       08054
30 Largest Unsecured Creditor      Blackbeard Operating LLC        Kaleb Smith, CEO                  1751 River Run, Suite 405                                       Fort Worth      TX       76107

30 Largest Unsecured Creditor      Championx U.S. 3 Inc            Caleb Roberts, District Manager   11177 S Stadium Dr                                              Sugar Land      TX       77478
30 Largest Unsecured Creditor      Contango Resources Inc          Wilkie S. Colyer, CEO             717 Texas Avenue                   Suite 2900                   Houston         TX       77002
30 Largest Unsecured Creditor      Corlena Oil Company             W. Jeff Chestnut, Partner         619 S Tyler Suite 210                                           Amarillo        TX       79101
                                                                   Ron Foster, Regional Sales
30 Largest Unsecured Creditor      CSI Compressco LP               Manager – Mid-Con                 24955 Interstate 45 North                                       The Woodlands   TX       77380
DE AG Office                       Delaware Attorney General       Matthew Denn                      Carvel State Office Building       820 N French St              Wilmington      DE       19801
DE DOJ                             Delaware Dept of Justice        Attn Bankruptcy Dept              820 N French St 6th Fl                                          Wilmington      DE       19801
DE Secretary of State              Delaware Secretary of State     Franchise Tax                     401 Federal Street                 PO Box 898                   Dover           DE       19903

DE State Treasury                  Delaware State Treasury                                           820 Silver Lake Blvd., Suite 100                                Dover           DE       19904
                                                                   Carson Bryant, Account
30 Largest Unsecured Creditor      Elynx Technologies LLC          Executive                         2431 E. 61St Street                Suite 700                    Tulsa           OK       74105
30 Largest Unsecured Creditor      Enerflex Energy Systems, Inc.   Robert Mitchell, AGC              10815 Telge Road                                                Houston         TX       77095
                                                                                                     20405 State Hwy 249, Suite
30 Largest Unsecured Creditor      Flowco Production Solutions     Susan Horton, CFO                 600                                                             Houston         TX       77070
                                                                   George H. Solich, President &
30 Largest Unsecured Creditor      Fourpoint Energy LLC            Chief Executive Officer           100 St. Paul Street                                             Denver          CO       80206
                                                                   Derek Hawkins, Managing
30 Largest Unsecured Creditor      H2O Transports LLC              Member (President)                105 4th Avenue                                                  Reydon          OK       73660
30 Largest Unsecured Creditor      Halcyon Equipment, LLC          Mike Shores                       24130 State Highway 76                                          Ratliff City    OK       73481
                                                                   Leisha Archie, Executive
30 Largest Unsecured Creditor      IHS Global Inc                  Director - Energy Sales           15 Inverness Way East                                           Engelwood       CO       80112
IRS                                Internal Revenue Service        Attn Susanne Larson               31 Hopkins Plz Rm 1150                                          Baltimore       MD       21201
                                                                   Centralized Insolvency
IRS                                Internal Revenue Service        Operation                         PO Box 7346                                                     Philadelphia    PA       19101-7346
30 Largest Unsecured Creditor      Jacam Chemicals 2013, LLC       Vern Disney, President            205 S. Broadway                                                 Sterling        KS       67579
30 Largest Unsecured Creditor      JGR Oilfield Services LLC       John Rivero                       1724 E Mohr Lane                                                Mustang         OK       73064
                                                                   Pam Barnhart, SVP
30 Largest Unsecured Creditor      J-W Power Company               Administration                    16479 N. Dallas Parkway            Suite 850, Lb-8              Addison         TX       75001
                                                                   Ross Donahue, Member
30 Largest Unsecured Creditor      LDI LLC                         Chairman                          13030 County Road 24                                            Sprearman       TX       79081
Counsel for Tapstone Energy,       McAfee & Taft A Professional                                      10th Floor, Two Leadership
LLC                                Corporation                     Jeremy M. Black                   Square                             211 N. Robinson              Oklahoma City   OK       73102
30 Largest Unsecured Creditor      Momentum Transports, LLC        Clay Brooks, Manager              12284 Hwy 30                                                    Erick           OK       73645
Counsel to Bank of America,
N.A., as DIP Agent and                                             Amy L. Kyle, Andrew J. Gallo
Prepetition RBL Agent              Morgan, Lewis & Bockius LLP     and Christopher L. Carter         One Federal Street                                              Boston          MA       02110
                                   Netherland, Sewell &
30 Largest Unsecured Creditor      Associates, Inc.                Lauren Vernon, Vice President 2100 Ross Avenue                       Suite 2200                   Dallas          TX       75201




In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                            Page 1 of 2
                                                        Case 20-11441-BLS                  Doc 242           Filed 08/10/20           Page 7 of 7
                                                                                                  Exhibit B
                                                                                               Core/2002 List
                                                                                          Served via First Class Mail

          Description                        Company                         Notice Name                          Address1                Address2      Address3            City    State      Zip
                                                                     Andrew Skipper, General
30 Largest Unsecured Creditor      O&B Tank Company, Inc.            Manager                          512 W. Hwy 15                                                Darrouzett      TX       79024
                                   Office of the Attorney General of
Texas Attorney General             Texas                             Ken Paxton, AG                   300 W. 15th Street                                           Austin          TX       78701
                                   Office of the Oklahoma Attorney
Oklahoma Attorney General          General                                                            313 NE 21st Street                                           Oklahoma City   OK       7315
                                   Office of the United States                                                                        844 King St Ste
US Trustee for District of DE      Trustee Delaware                  Jane Leamy, Esq.                 J. Caleb Boggs Federal Building 2207              Lockbox 35 Wilmington      DE       19899-0035
                                                                     Robert Mitchell, Chief
30 Largest Unsecured Creditor      Oilfield Labs of America          Technology Officer               2415 W Alabama St.             Suite 204                     Houston         TX       77098
30 Largest Unsecured Creditor      Perfex Chemical Solutions LLC Cody Williams, President             1050 N. Price Road                                           Pampa           TX       79065
30 Largest Unsecured Creditor      Polaris Operating LLC             Mike Christe, CEO                8226 Douglas Ave               Ste 325                       Dallas          TX       75225
                                                                     Ryan Benge, VP of Sales &
30 Largest Unsecured Creditor      Precision Compression LLC         Marketing                        2007 Ranger Hwy                                              Weatherford     TX       76088
30 Largest Unsecured Creditor      Presidio MPO LLC                  Will Ulrich, Co-CEO              500 W 7th St, Suite 803                                      Fort Worth      TX       76102
Counsel to Bank of America,
N.A., as DIP Agent and                                                                                One Rodney Square, 920 North
Prepetition RBL Agent              Richards, Layton & Finger, P.A.   Mark D. Collins                  King Street                                                  Wilmington      DE       19801
                                   Securities & Exchange             G Jeffrey Boujoukos Regional
SEC Regional Office                Commission                        Director                         1617 JFK Boulevard Ste 520                                   Philadelphia    PA       19103
                                   Securities & Exchange
SEC Headquarters                   Commission                        Secretary of the Treasury        100 F St NE                                                  Washington      DC       20549
                                   Securities & Exchange             Andrew Calamari Regional                                       200 Vesey St, Ste
SEC Regional Office                Commission NY Office              Director                         Brookfield Place              400                            New York        NY       10281-1022
                                                                                                      Gungoll Jackson Box & Devoll, 101 Park Avenue,
30 Largest Unsecured Creditor      Spitfire Energy Group LLC       Brad Gungoll                       P.C.                          Suite 1400                     Oklahoma City   OK       73102
30 Largest Unsecured Creditor      Territory Resources LLC         Sean Morgan, CFO                   1511 S Sangre Rd                                             Stillwater      OK       74074-1869
                                                                   James Gattis, Senior Account
30 Largest Unsecured Creditor      Transzap, Inc.                  Director                           633 17th Street                Suite 2000                    Denver          CO       80202
US Attorneys Office                US Attorney for Delaware        David C. Weiss                     1007 Orange St Ste 700         PO Box 2046                   Wilmington      DE       19899-2046
30 Largest Unsecured Creditor      USA Compression Partners, LP Eric D. Long, CEO                     111 Congress Avenue            Suite 2400                    Austin          TX       78701
                                   Western Association of Fish and
30 Largest Unsecured Creditor      Wildlife Agencies               J. Patrick Mensching               2700 W. Airport Way                                          Boise           ID       83705




In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                             Page 2 of 2
